            MEMO ENDORSED



                                                                                                         7/9/21


 July 7, 2021                                                                                              Ellen M Murphy
                                                                                                 Direct Dial: 212.806.5435
                                                                                                        Fax: 212.806.6006
                                                                                                    emurphy@stroock.com

Via ECF
Honorable Andrew Carter
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

Re:       United States v. Larry Smith, 18-cr – 420

Dear Judge Carter:

       I represent Larry Smith in the above captioned matter. As you may recall, Mr. Smith was
released on bond in April 2020 due to the COVID-19 pandemic. We write now to request to
modify the conditions of Mr. Smith’s release.

        At the time Mr. Smith was released in April 2020, one of the conditions of his bond was
home incarceration. In January 2021, Your Honor modified the conditions of Mr. Smith’s
release to end home incarceration and requiring a curfew with hours to be set by pre-trial
services. The purpose of this modification was to permit Mr. Smith to help care for his son and
seek employment. Mr. Smith has now been offered a job by Amazon. The position is located in
Staten Island and would require overnight hours at least four days per week. If Mr. Smith is to
accept this position, he would need to start on July 11, 2021. Accordingly, we respectfully
request that Mr. Smith’s conditions of release be further modified to end the curfew and the
location monitoring services so that Mr. Smith may accept this offer of employment.

       I have been in communication with Mr. Smith’s pre-trial services officer, Officer John
Moscato, and he has no objection to this request. I have also spoken to AUSA Christopher Clore
about this request and he has no objection to this application.




STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com

NY 78686311v1
July 7, 2021




        For the foregoing reasons, we respectfully request that the Court modify the conditions
of Mr. Smith’s bond by terminating the curfew and location monitoring. If the Court should
have any questions, please feel free to contact me.


Respectfully submitted,

/s/ Ellen M. Murphy


Ellen M. Murphy                                                   The application is GRANTED.
                                                                  So Ordered.
cc:       AUSA Christopher Clore (via ECF)
          Gregory Morvillo, Esq. (via ECF)
                                                                                                 7/9/21
          Officer John Moscato (via email)




STROOCK & STROOCK & LAVAN LLP New York  Los Angeles  Miami  Washington, DC
180 Maiden Lane, New York, NY 10038-4982  T. 212.806.5400  F. 212.806.6006  www.stroock.com       2

NY 78686311v1
